Citation Nr: 0632249	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-03 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Oakland, California


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst





INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1967 to November 1969.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2003 rating decision that granted service connection for 
PTSD, rated 30 percent.  In March 2004, the RO increased the 
rating to 50 percent, effective the date of claim.  The 
veteran requested a videoconference hearing; in November 
2004, he withdrew the request.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action on his part is required.

A December 2005 statement from the veteran's therapist 
expresses the opinion that the veteran will not be able to 
sustain employment and indicates that the veteran is seeking 
a total disability rating based on individual unemployability 
due to service connected disabilities.  This matter is 
referred to the RO for appropriate action.


REMAND

In a December 2005 statement, the veteran's therapist 
indicated that the veteran's PTSD had worsened since the 50 
percent rating was assigned.  A psychiatric evaluation to 
assess the current severity of the PTSD is indicated.

The therapist's statement also advises that the veteran has 
been seen at a Vet Center since April 2003.  There are no 
records of such treatment in the claims file.  Likewise, 
there are no Reno VA Medical Center (VAMC) psychiatric 
treatment records more current than from August 2003 
associated with the claims file.  As VA treatment records are 
constructively of record and are likely to contain pertinent 
information, they must be secured.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

In addition, in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the U.S. Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of the VCAA applied 
to all 5 elements of a service connection claim (i.e., to 
include regarding degree of disability and effective date of 
disability).  By inference, in an increased rating claim 
there should be notice regarding the effective dates of 
awards.  Here, the veteran was not provided notice regarding 
effective dates of awards.  Since the case is being remanded 
anyway, there is an opportunity to correct such deficiency.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding effective dates of 
awards in accordance with the Court's 
guidance in Dingess/Hartman, supra.

2.  The RO should secure for the claims 
file all records of treatment the veteran 
has received for PTSD at the Sacramento 
Vet Center since April 2003 and at the 
Reno VAMC since August 2003.

3. The RO should then arrange for the 
veteran to be examined by a psychiatrist 
to determine the current severity of his 
PTSD.  His claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The RO should also ensure 
that the examiner has a copy of the 
criteria for rating mental disorders 
available for review.  The examiner 
should describe all current symptoms of 
the PTSD in detail, and comment as to the 
nature and extent of the impact the 
symptoms would be expected to have on 
social and occupational functioning, 
i.e., deficiencies in work, school, 
family relations, judgment, thinking, and 
mood.  Findings reported should note the 
presence/or absence, and extent, of each 
of the symptoms listed in the criteria 
for ratings above 50 percent (or other 
symptoms of like gravity).  The examiner 
should explain the rationale for all 
opinions given.

4.  The RO should then readjudicate the 
claim.  If it remains denied, the veteran 
should be furnished an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


